                                          EXHIBIT A


                  BEFORE THE UNITED STATES JUDICIAL PANEL ON
                          MULTIDISTRICT LITIGATION

     MDL 3015 - In re Johnson & Johnson Aerosol Sunscreen Marketing, Sales Practices and
                                Products Liability Litigation

                    SCHEDULE OF ADDITIONAL RELATED ACTIONS1

Case Caption                             Court         Civil Action Judge
                                                       No.
Plaintiff(s): Katherine Brennan and         Northern 3: 21-cv-      Honorable James Donato
Michelle Man, individually and on behalf District of 04869
of all others similarly situated throughout California
the State of California

Defendant(s): Johnson & Johnson
Consumer, Inc.; Neutrogena Corporation
Plaintiff(s): Robert Alexander Bodine, District of 3: 21-cv-      Honorable Zahid N. Quraishi
Halle Ellingson, Kurt Hall, Bennett        New Jersey 14343
Johnson, Kyle Melquist, Samantha
Stolzenbach, Sharon Trainor, and Stacey
Vaidis, individually on behalf of
themselves and as a class action on behalf
of all others similarly situated

Defendant(s): Johnson & Johnson
Consumer Inc.
Plaintiff(s): Tyler Baker, Annette Nokes, District of 3: 21-cv-   Honorable Zahid N. Quraishi
Robert Botterill, Sophia Porter, Anna      New Jersey 14421
Swartz, Mike Xavier, Brian Slafter, Heidi
Humphyreys, Frank Ortega, and Michael
Taillard individually on behalf of
themselves and as a class action on behalf
of all others similarly situated

Defendant(s): Johnson & Johnson
Consumer Inc.




 1
  This schedule includes all actions relating to In re Johnson & Johnson Aerosol Sunscreen
 Marketing, Sales Practices and Products Liability of which Defendants are currently aware that
 were not included in Plaintiff Melissa Jimenez’s initial schedule of actions. ECF No. 1-2.


 12933700
Case Caption                             Court        Civil Action Judge
                                                      No.
Plaintiff(s): Minett Fernandez on behalf District of 3: 21-cv-     Honorable Zahid N. Quraishi
of herself and as a class action on behalf New Jersey 14492
of all others similarly situated

Defendant(s): Johnson & Johnson
Consumer Inc.




 Dated:        New York, New York
               August 13, 2021

                                            Respectfully submitted,

                                             /s/ Steven A. Zalesin
                                             Steven A. Zalesin
                                             PATTERSON BELKNAP WEBB & TYLER LLP
                                             1133 Avenue of the Americas
                                             New York, New York 10036
                                             Tel: 212-336-2110 / Fax: 212-336-2222
                                             Email: sazalesin@pbwt.com

                                             Attorneys for Defendants Johnson & Johnson
                                             Consumer Inc.; Johnson & Johnson; and Costco
                                             Wholesale Corporation




                                                 2
 12933700
